COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Robert Benjamin Franks v. The State of Texas

Appellate case number:     01-18-00055-CR

Trial court case number: CR-16-0792

Trial court:               22nd District Court of Hays County

        Appellant has filed a motion claiming that he has not filed his pro se response to appointed
counsel’s Anders brief due to difficulty in accessing the record contained on the compact disks
provided by the trial court clerk. Appellant requests a hard copy of the record and an extension of
time to file his pro se response.
        The motion is GRANTED. The trial court clerk is ordered to provide appellant a hard copy
of the record within 10 days of this order. The trial court clerk shall further certify to this Court,
within 15 days of the date of this order, the date upon which delivery of the record to the appellant
is made.
       Appellant’s deadline to file his pro se response to appointed counsel’s brief is extended to
April 15, 2019.


       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman____
                                Acting individually

Date: ____March 5, 2019___